           Case 2:13-cv-02586-JWL Document 549-1 Filed 03/09/20 Page 1 of 24




                               IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF KANSAS

ADLYNN K. HARTE, et al.,                                 )
                                                         )
                             Plaintiffs,                 )
                                                         )
v.                                                       )                  Case No. 13-02586
                                                         )
FRANK DENNING, Sheriff, in                               )
His official and individual capacity, et al.,            )
                                                         )
                             Defendants.                 )

                        AGREED-UPON PROPOSED JURY INSTRUCTIONS1

                                            TABLE OF CONTENTS

                                                                                                                     Page

Proposed Final Jury Instruction No. 1: Preliminary Instructions ................................................... 3

Proposed Final Jury Instruction No. 2: Evaluation of Evidence ..................................................... 4

Proposed Final Jury Instruction No. 3: Jurors’ Notes ..................................................................... 5

Proposed Final Jury Instruction No. 4: Rulings of the Court ......................................................... 6

Proposed Final Jury Instruction No. 5: Limited Admissibility ....................................................... 7

Proposed Final Jury Instruction No. 6: Arguments of Counsel ...................................................... 8

Proposed Final Jury Instruction No. 7: No Favoritism or Prejudice ............................................... 9

Proposed Final Jury Instruction No. 8: Deposition Testimony ...................................................... 10

Proposed Final Jury Instruction No. 9: Actions of the Court ........................................................ 11

Proposed Final Jury Instruction No. 10: Witness Credibility ....................................................... 12

Proposed Final Jury Instruction No. 11: Impeachment ................................................................ 13


1
    The parties reserve the right to modify these proposed instructions and verdict form—including adding, editing, or
      deleting any proposed instructions or verdict questions—based on the Court’s rulings on any pending or
      forthcoming motions, and based on the evidence and argument introduced at trial. The parties propose these
      instructions in accordance with the Court’s rulings to date, including on motions in limine and other pretrial
      motions, and expressly preserve all of their arguments previously presented.
          Case 2:13-cv-02586-JWL Document 549-1 Filed 03/09/20 Page 2 of 24




Proposed Final Jury Instruction No. 12: Expert Witnesses .......................................................... 14

Proposed Final Jury Instruction No. 13: Direct and Circumstantial Evidence ............................. 15

Proposed Final Jury Instruction No. 14: Evaluating Testimony of Witnesses ............................. 16

Proposed Final Jury Instruction No. 15: Deadlocked Jury ........................................................... 17

Proposed Final Jury Instruction No. 16: Evaluating Evidence ..................................................... 19

Proposed Final Jury Instruction No. 17: Deliberations ................................................................. 20

Proposed Final Jury Instruction No. 18: No Outside Communications About Case .................... 21

Proposed Final Jury Instruction No. 19: Communications With Court During
      Deliberations ..................................................................................................................... 23




                                                                     2
        Case 2:13-cv-02586-JWL Document 549-1 Filed 03/09/20 Page 3 of 24




                              Proposed Final Jury Instruction No. 1:
                                    Preliminary Instructions

        The time has now come for me to explain to you the law that will govern your jury

deliberations.

        You are duty bound to follow the law as I explain it to you in the instructions that I am

about to give you. You as jurors are the sole judges of the facts. This means that you must take

the law as I explain it to you and apply the law to the facts revealed by the evidence.

        Do not single out any one instruction alone as stating the law. Rather, consider my

instructions in their entirety.

        Also, do not concern yourselves with the wisdom of the law. Despite any opinion you may

have about what the law should be, you would violate your sworn duty if you were to base your

verdict upon any view of the law other than that given to you in these instructions.




Sources: Instr. No. 1, Doc. 463; Jury Instruction No. 1, ECF No. 3302, In re Syngenta AG MIR
162 Corn Litig. (Kansas Class Trial), No. 14-md-2591-JWL (D. Kan. June 23, 2017); Jury
Instruction No. 1, ECF No. 111, Adamson v. Z D Express, Inc., No. 14-2385-JWL (D. Kan. Sept.
9, 2016) (Lungstrum, J.); Jury Instruction No. 1, ECF No. 447, Sprint Comm’cns Co. L.P. v. Time
Warner Cable, Inc., No. 112686-JWL (D. Kan. Mar. 3, 2017) (Lungstrum, J.); Jury Instruction
No. 1, ECF No. 2797, In re Urethane Antitrust Litig., No. 04-1616-JWL (D. Kan. Feb. 20, 2013)
(Lungstrum, J.) (instruction on judge as only source of law).




                                                 3
       Case 2:13-cv-02586-JWL Document 549-1 Filed 03/09/20 Page 4 of 24




                             Proposed Final Jury Instruction No. 2:
                                    Evaluation of Evidence

       Counsel’s statements and arguments are not evidence unless they are admissions or

stipulations. When the attorneys for the parties agree that a particular fact exists, that is referred

to as a “stipulation,” and the jury must accept that stipulation as true.

       You may consider as evidence everything that was admitted during trial, such as witness

testimony, an item or document marked as an exhibit, or any other matter admitted into evidence

such as an admission, agreement, or stipulation. You must entirely disregard any evidence with

respect to which I sustained an objection or which I ordered stricken.

       You are to consider only the evidence, but you are not limited to considering only the bald

statements of witnesses. In other words, you are not limited solely to what you see and hear. You

are permitted to draw reasonable inferences based on your experience if reason and common sense

lead you to draw particular conclusions from the evidence.




Sources: Instr. No. 2, ECF No. 463; Jury Instruction No. 2, ECF No. 3302, In re Syngenta AG MIR
162 Corn Litig. (Kansas Class Trial), No. 14-md-2591-JWL (D. Kan. June 23, 2017); Jury
Instruction No. 2, ECF No. 111, Adamson v. Z D Express, Inc., No. 14-2385-JWL (D. Kan. Sept.
9, 2016) (Lungstrum, J.); Jury Instruction No. 2, ECF No. 447, Sprint Comm’cns Co. L.P. v. Time
Warner Cable, Inc., 2686-JWL (D. Kan. Mar. 3, 2017) (Lungstrum, J.); Jury Instruction No. 2,
ECF No. 2797, In re Urethane Antitrust Litig., No. 04-1616-JWL (D. Kan. Feb. 20, 2013)
(Lungstrum, J.).



                                                   4
       Case 2:13-cv-02586-JWL Document 549-1 Filed 03/09/20 Page 5 of 24




                            Proposed Final Jury Instruction No. 3:
                                       Jurors’ Notes

       You may use the notes taken by you during the trial. Remember, however, that notes are

not evidence. If your memory should differ from your notes or the notes of other jurors, then you

should rely on your memory.




Sources: Instr. No. 3, ECF No. 463; Jury Instruction No. 3, ECF No. 3302, In re Syngenta AG MIR
162 Corn Litig. (Kansas Class Trial), No. 14-md-2591-JWL (D. Kan. June 23, 2017); Jury
Instruction No. 3, ECF No. 111, Adamson v. Z D Express, Inc., No. 14-2385-JWL (D. Kan. Sept.
9, 2016) (Lungstrum, J.); Jury Instruction No. 3, ECF No. 447, Sprint Comm’cns Co. L.P. v. Time
Warner Cable, Inc., 2686-JWL (D. Kan. Mar. 3, 2017) (Lungstrum, J.); Jury Instruction No. 3,
ECF No. 2797, In re: Urethane Antritrust Litig. No. 04-1616-JWL (D. Kan. Feb. 20, 2013)
(Lungstrum, J.).




                                               5
       Case 2:13-cv-02586-JWL Document 549-1 Filed 03/09/20 Page 6 of 24




                           Proposed Final Jury Instruction No. 4:
                                   Rulings of the Court

       At times during trial I ruled on the attorneys’ objections to admitting certain items into

evidence. Questions relating to the admissibility of evidence are solely questions of law for me.

You must not concern yourselves with the reasons for my rulings, and do not draw any inferences

from my rulings. Consider only the evidence admitted.




Sources: Instruction No. 4, ECF No. 463; Jury Instruction No. 4, ECF No. 3302, In re Syngenta
AG MIR 162 Corn Litig. (Kansas Class Trial), No. 14-md-2591-JWL (D. Kan. June 23, 2017);
Jury Instruction No. 4, ECF No. 111, Adamson v. Z D Express, Inc., No. 14-2385-JWL (D. Kan.
Sept. 9, 2016) (Lungstrum, J.); Jury Instruction No. 4, ECF No. 447, Sprint Comm’cns Co. L.P. v.
Time Warner Cable, Inc., 2686-JWL (D. Kan. Mar. 3, 2017) (Lungstrum, J.); Jury Instruction No.
4, ECF No. 2797, In re Urethane Antitrust Litig., No. 04-1616-JWL (D. Kan. Feb 20, 2013)
(Lungstrum, J.).




                                                6
       Case 2:13-cv-02586-JWL Document 549-1 Filed 03/09/20 Page 7 of 24




                            Proposed Final Jury Instruction No. 5:
                                   Limited Admissibility

       Some evidence is admitted for a limited purpose only. When I have instructed you that

particular evidence is admitted for a limited purpose, you must consider that evidence only for that

purpose and for no other.




Sources: Instruction No. 5, ECF No. 463; Jury Instruction No. 5, ECF No. 3302, In re Syngenta
AG MIR 162 Corn Litig. (Kansas Class Trial), No. 14-md-2591-JWL (D. Kan. June 23, 2017);
Jury Instruction No. 5, ECF No. 111, Adamson v. Z D Express, Inc., No. 14-2385-JWL (D. Kan.
Sept. 9, 2016) (Lungstrum, J.); Jury Instruction No. 5, ECF No. 447, Sprint Comm’cns Co. L.P. v.
Time Warner Cable, Inc., 2686-JWL (D. Kan. Mar. 3, 2017) (Lungstrum, J.); Jury Instruction No.
5, ECF No. 2797, In re Urethane Antitrust Litig., No. 04-1616-JWL (D. Kan. Feb 20, 2013)
(Lungstrum, J.).




                                                 7
       Case 2:13-cv-02586-JWL Document 549-1 Filed 03/09/20 Page 8 of 24




                            Proposed Final Jury Instruction No. 6:
                                   Arguments of Counsel

       Counsel’s statements, arguments, and remarks are intended to help you understand the

evidence and apply the law, but they are not evidence. You should disregard any comments of

counsel that are not supported by the evidence.




Sources: Instruction No. 6, Doc. 463; Jury Instruction No. 6, ECF No. 3302, In re Syngenta AG
MIR 162 Corn Litig. (Kansas Class Trial), No. 14-md-2591-JWL (D. Kan. June 23, 2017); Jury
Instruction No. 6, ECF No. 111, Adamson v. Z D Express, Inc., No. 14-2385-JWL (D. Kan. Sept.
9, 2016) (Lungstrum, J.); Jury Instruction No. 6, ECF No. 447, Sprint Comm’cns Co. L.P. v. Time
Warner Cable, Inc., 2686-JWL (D. Kan. Mar. 3, 2017) (Lungstrum, J.); Jury Instruction No. 6,
ECF No. 2797, In re Urethane Antitrust Litig., No. 04-1616-JWL (D. Kan. Feb 20, 2013)
(Lungstrum, J.).




                                                  8
       Case 2:13-cv-02586-JWL Document 549-1 Filed 03/09/20 Page 9 of 24




                             Proposed Final Jury Instruction No. 7:
                                  No Favoritism or Prejudice

       You must weigh and consider the evidence without favoritism for or prejudice against any

Party. Do not be influenced by anything not within the issues stated in my instructions. Sympathy

should not affect your deliberations.




Sources: Instruction No. 7, Doc. 463; Jury Instruction No. 7, ECF No. 3302, In re Syngenta AG
MIR 162 Corn Litig. (Kansas Class Trial), No. 14-md-2591-JWL (D. Kan. June 23, 2017); Jury
Instruction No. 7, ECF No. 111, Adamson v. Z D Express, Inc., No. 14-2385-JWL (D. Kan. Sept.
9, 2016) (Lungstrum, J.); Jury Instruction No. 7, ECF No. 447, Sprint Comm’cns Co. L.P. v.
Time Warner Cable, Inc., 2686-JWL (D. Kan. Mar. 3, 2017) (Lungstrum, J.); Jury Instruction
No. 7, ECF No. 2797, In re Urethane Antitrust Litig., No. 04-1616-JWL (D. Kan. Feb 20, 2013)
(Lungstrum, J.).




                                               9
       Case 2:13-cv-02586-JWL Document 549-1 Filed 03/09/20 Page 10 of 24




                             Proposed Final Jury Instruction No. 8:
                                    Deposition Testimony

        During this trial, evidence was presented to you by the playing of a videotaped deposition.

A deposition is the sworn testimony of a witness taken before trial. Deposition testimony is entitled

to the same consideration and is to be judged, insofar as possible, in the same way as if the witness

testified in court.




Sources: Instruction No. 8, Doc. 463; Jury Instruction No. 9, ECF No. 3302, In re Syngenta AG
MIR 162 Corn Litig. (Kansas Class Trial), No. 14-md-2591-JWL (D. Kan. June 23, 2017); Jury
Instruction No. 9, ECF No. 111, Adamson v. Z D Express, Inc., No. 14-2385-JWL (D. Kan. Sept.
9, 2016) (Lungstrum, J.); Jury Instruction No. 10, ECF No. 447, Sprint Comm’cns Co. L.P. v. Time
Warner Cable, Inc., 2686-JWL (D. Kan. Mar. 3, 2017) (Lungstrum, J.); Jury Instruction No. 10,
ECF No. 2797, In re Urethane Antitrust Litig., No. 04-1616-JWL (D. Kan. Feb 20, 2013)
(Lungstrum, J.).



                                                 10
       Case 2:13-cv-02586-JWL Document 549-1 Filed 03/09/20 Page 11 of 24




                             Proposed Final Jury Instruction No. 9:
                                     Actions of the Court

       I have not intended in anything that I have said or done—not in these instructions, in any

ruling, or in any action or remark I may have made during trial—to suggest how I would resolve

any of the questions entrusted to you, the jury, in this case.




Sources: Instruction No. 9, Doc. 463; Jury Instruction No. 10, ECF No. 3302, In re Syngenta AG
MIR 162 Corn Litig. (Kansas Class Trial), No. 14-md-2591-JWL (D. Kan. June 23, 2017); Jury
Instruction No. 10, ECF No. 111, Adamson v. Z D Express, Inc., No. 14-2385-JWL (D. Kan. Sept.
9, 2016) (Lungstrum, J.); Jury Instruction No. 11, ECF No. 447, Sprint Comm’cns Co. L.P. v. Time
Warner Cable, Inc., 11-2686-JWL (D. Kan. Mar. 3, 2017) (Lungstrum, J.); Jury Instruction No. 9,
ECF No. 2797, In re Urethane Antitrust Litig., No. 04-1616-JWL (D. Kan. Feb. 20, 2013)
(Lungstrum, J.).



                                                  11
      Case 2:13-cv-02586-JWL Document 549-1 Filed 03/09/20 Page 12 of 24




                          Proposed Final Jury Instruction No. 10.:
                                   Witness Credibility

       You are to determine the weight and credit to give each witness’s testimony. You have a

right to use common knowledge and experience in evaluating witnesses’ testimony.




Sources: Instruction No. 27, Doc. 463; Jury Instruction No. 21, ECF No. 3302, In re Syngenta
AG MIR 162 Corn Litig. (Kansas Class Trial), No. 14-md-2591-JWL (D. Kan. June 23, 2017);
Jury Instruction No. 24, ECF No. 111, Adamson v. Z D Express, Inc., No. 14-2385-JWL (D.
Kan. Sept. 9, 2016) (Lungstrum, J.); Jury Instruction No. 35, ECF No. 447, Sprint Comm’cns Co.
L.P. v. Time Warner Cable, Inc., 11-2686-JWL (D. Kan. Mar. 3, 2017) (Lungstrum, J.); Jury
Instruction No. 25, ECF No. 2797, In re Urethane Antritrust Litig., No. 04-1616-JWL (D. Kan.
Feb. 20, 2013) (Lungstrum, J.).



                                             12
       Case 2:13-cv-02586-JWL Document 549-1 Filed 03/09/20 Page 13 of 24




                             Proposed Final Jury Instruction No. 11:
                                         Impeachment

       A witness’s credibility may be attacked by evidence that on some former occasion he or

she made a statement, acted in a manner, or gave deposition testimony that was inconsistent with

his or her testimony in this case.

       You may consider such evidence only insofar as it may impact the witness’s credibility—

that is, only in deciding the weight and credit to be given to that witness’s testimony.




Sources: Instruction No. 28, Doc. 463; Jury Instruction No. 22, ECF No. 3302, In re Syngenta
AG MIR 162 Corn Litig. (Kansas Class Trial), No. 14-md-2591-JWL (D. Kan. June 23, 2017);
Jury Instruction No. 25, ECF No. 111, Adamson v. Z D Express, Inc., No. 14-2385-JWL (D.
Kan. Sept. 9, 2016) (Lungstrum, J.); Jury Instruction No. 36, ECF No. 447, Sprint Comm’cns Co.
L.P. v. Time Warner Cable, Inc., 11-2686-JWL (D. Kan. Mar. 3, 2017) (Lungstrum, J.); Jury
Instruction No. 26, ECF No. 2797, In re Urethane Antritrust Litig., No. 04-1616-JWL (D. Kan.
Feb. 20, 2013) (Lungstrum, J.).



                                                 13
      Case 2:13-cv-02586-JWL Document 549-1 Filed 03/09/20 Page 14 of 24




                           Proposed Final Jury Instruction No. 12:
                                     Expert Witnesses

       Certain testimony has been given in this case by experts—that is, by persons who are

specially qualified by experience or training and possess knowledge on matters not common to

humankind in general. The law permits such persons to give their opinions regarding such matters,

although you are not required to accept such opinions. The testimony of experts is to be considered

like any other testimony and is to be tried by the same tests, and should receive such weight and

credit as you deem it entitled to, when viewed in connection with all the other facts and

circumstances, and its weight and value are questions for you.



[PLAINTIFFS AGREE TO THIS INSTRUCTION ONLY IF THE COURT RULES THAT DR.

LYMAN IS PERMITTED TO TESTIFY]




Sources: Instruction No. 29, Doc. 463; Jury Instruction No. 23, ECF No. 3302, In re Syngenta AG
MIR 162 Corn Litig. (Kansas Class Trial), No. 14-md-2591-JWL (D. Kan. June 23, 2017); Jury
Instruction No. 26, ECF No. 111, Adamson v. Z D Express, Inc., No. 14-2385-JWL (D. Kan. Sept.
9, 2016) (Lungstrum, J.); Jury Instruction No. 37, ECF No. 447, Sprint Comm’cns Co. L.P. v. Time
Warner Cable, Inc., 11-2686-JWL (D. Kan. Mar. 3, 2017) (Lungstrum, J.); Jury Instruction No.



                                                14
      Case 2:13-cv-02586-JWL Document 549-1 Filed 03/09/20 Page 15 of 24




27, ECF No. 2797, In re Urethane Antritrust Litig., No. 04-1616-JWL (D. Kan. Feb. 20, 2013)
(Lungstrum, J.).




                                            15
      Case 2:13-cv-02586-JWL Document 549-1 Filed 03/09/20 Page 16 of 24




                            Proposed Final Jury Instruction No. 13:
                              Direct and Circumstantial Evidence

       There are two types of evidence. One is direct evidence, such as the testimony of

someone who claims to have seen or heard an event. The other is circumstantial evidence, such

as evidence from which you can reasonably draw inferences about whether an event did or did

not occur.

       The law does not distinguish between direct and circumstantial evidence, but rather simply

requires the jury to find the facts, in accordance with the preponderance of all the evidence in the

case, both direct and circumstantial.




Sources: Instruction No. 31, Doc. 463; Jury Instruction No. 25, ECF No. 3302, In re Syngenta AG
MIR 162 Corn Litig. (Kansas Class Trial), No. 14-md-2591-JWL (D. Kan. June 23, 2017); Jury
Instruction No. 28, ECF No. 111, Adamson v. Z D Express, Inc., No. 14-2385-JWL (D. Kan. Sept.
9, 2016) (Lungstrum, J.); Jury Instruction No. 39, ECF No. 447, Sprint Comm’cns Co. L.P. v. Time
Warner Cable, Inc., 11-2686-JWL (D. Kan. Mar. 3, 2017) (Lungstrum, J.); Jury Instruction No.
29, ECF No. 2797, In re Urethane Antritrust Litig., No. 04-1616-JWL (D. Kan. Feb. 20, 2013)
(Lungstrum, J.).



                                                16
       Case 2:13-cv-02586-JWL Document 549-1 Filed 03/09/20 Page 17 of 24




                             Proposed Final Jury Instruction No. 14:
                               Evaluating Testimony of Witnesses

       You are the exclusive judges of the facts proved, the weight of the evidence, and the

credibility of the witnesses. In determining the issues in this case you will, of course, rely on the

evidence you heard in the courtroom and will not be swayed by sympathy, passion, or prejudice.

You may and should, however, rely on the general information you possess as to matters of

common knowledge, observation, and life experience. In weighing the testimony of witnesses,

you may consider their appearance, demeanor, means of knowledge, apparent intelligence or

ignorance, whether or not they have an interest in the outcome of the case, and all other facts and

circumstances evident at trial that will help you determine the truth.

       If you believe that any witness testified falsely about any material fact, you may disregard

all or any part of his or her testimony, but you are not required to believe or disbelieve the testimony

of any witness. You should reconcile any conflicting testimony as truthful if reasonably possible,

but if doing so is not possible then use your best judgment in determining what testimony to

believe.

       When weighing conflicting testimony, you should consider whether the discrepancy has to

do with a material fact or with an unimportant detail. You should keep in mind that making an

innocent mistake in memory—like being unable to remember—is not uncommon.

Sources: Instruction No. 32, Doc. 463;Jury Instruction No. 26, ECF No. 3302, In re Syngenta AG
MIR 162 Corn Litig. (Kansas Class Trial), No. 14-md-2591-JWL (D. Kan. June 23, 2017); Jury
Instruction No. 29, ECF No. 111, Adamson v. Z D Express, Inc., No. 14-2385-JWL (D. Kan. Sept.
9, 2016) (Lungstrum, J.); Jury Instruction No. 40, ECF No. 447, Sprint Comm’cns Co. L.P. v. Time
Warner Cable, Inc.,11-2686-JWL (D. Kan. Mar. 3, 2017) (Lungstrum, J.); Jury Instruction No. 30,
ECF No. 2797, In re Urethane Antritrust Litig., No. 04-1616-JWL (D. Kan. Feb. 20, 2013)
(Lungstrum, J.).




                                                  17
       Case 2:13-cv-02586-JWL Document 549-1 Filed 03/09/20 Page 18 of 24




                              Proposed Final Jury Instruction No. 15:
                                        Deadlocked Jury

       Your verdict must represent the considered judgment of each juror. In order to return a

verdict, each juror must agree upon the verdict and your verdict must be unanimous.

       If you do not reach a verdict, the parties may be put to the expense of another trial and

will once again have to endure the mental and emotional strain of a trial. If the case is retried, a

future jury must be selected in the same manner and from the same source as you have been

chosen, and there is no reason to believe that the case would ever be submitted to a more

competent jury. There is no reason to believe that there will be more or clearer evidence

produced at a future trial.

       As jurors you have a duty to consult with one another and to deliberate with a view to

reaching an agreement, if you can do so without violence to individual judgment. Each of you must

decide the case for yourself, but do so only after considering the evidence impartially with your

fellow jurors. In the course of your deliberations, do not hesitate to re-examine your own views

and change your opinion if you become convinced that it is wrong. But do not surrender your

honest conviction as to the weight or effect of the evidence solely because of the opinion of your

fellow jurors, or for the mere purpose of returning a verdict.

       You are not partisans. You are judges—judges of the facts. Your sole interest is to ascertain

the truth from the evidence in the case.

Sources: Instruction No. 33, Doc. 463; Jury Instruction No. 28, ECF No. 3302, In re Syngenta AG
MIR 162 Corn Litig. (Kansas Class Trial), No. 14-md-2591-JWL (D. Kan. June 23, 2017); Jury
Instruction No. 30, ECF No. 111, Adamson v. Z D Express, Inc., No. 14-2385-JWL (D. Kan. Sept.
9, 2016) (Lungstrum, J.); Jury Instruction No. 41, ECF No. 447, Sprint Comm’cns Co. L.P. v. Time
Warner Cable, Inc., No. 11-2686-JWL (D. Kan. Mar. 3, 2017) (Lungstrum, J.); Jury Instruction
No. 31, ECF No. 2797, In re Urethane Antitrust Litig., No. 04-1616-JWL (D. Kan. Feb. 20, 2013)
(Lungstrum, J.); see also Fed. R. Civ. P. 48(b) (“Unless the parties stipulate otherwise, the verdict



                                                  18
       Case 2:13-cv-02586-JWL Document 549-1 Filed 03/09/20 Page 19 of 24




must be unanimous and must be returned by a jury of at least 6 members.”); Bledsoe v. Garcia, 72
F.2d 1237, 1244 (10th Cir. 1984) (agreeing with the Third Circuit that the “federal unanimity
requirement is implicit in Fed. R. Civ. P. 48” and affirming unanimity instruction where there was
“no local federal court rule or stipulation by the parties that could serve as authority for a less than
unanimous jury”).




                                                  19
      Case 2:13-cv-02586-JWL Document 549-1 Filed 03/09/20 Page 20 of 24




                           Proposed Final Jury Instruction No. 16:
                                    Evaluating Evidence

       In considering the evidence in this case, you should use your good sense, consider the

evidence only for those purposes for which it was admitted, and give the evidence a reasonable

and fair construction in light of your common knowledge of the natural tendencies and inclinations

of human beings.

       You are to perform your duty without bias as to any party or person. The law does not

permit jurors to be governed by sympathy, prejudice, or public opinion.




Sources: Instruction No. 34, Doc. 463; Jury Instruction No. 29, ECF No. 3302, In re Syngenta AG
MIR 162 Corn Litig. (Kansas Class Trial), No. 14-md-2591-JWL (D. Kan. June 23, 2017); Jury
Instruction No. 31, ECF No. 111, Adamson v. Z D Express, Inc., No. 14-2385-JWL (D. Kan. Sept.
9, 2016) (Lungstrum, J.); Jury Instruction No. 43, ECF No. 447, Sprint Comm’cns Co. L.P. v. Time
Warner Cable, Inc., No. 11-2686-JWL (D. Kan. Mar. 3, 2017) (Lungstrum, J.); Jury Instruction
No. 32, ECF No. 2797, In re Urethane Antitrust Litig., No. 04-1616-JWL (D. Kan. Feb. 20, 2013)
(Lungstrum, J.).



                                               20
      Case 2:13-cv-02586-JWL Document 549-1 Filed 03/09/20 Page 21 of 24




                            Proposed Final Jury Instruction No. 17:
                                        Deliberations

       When you retire to the jury room, you should first select one of you as the foreperson to

preside over your deliberations, speak for the jury when in court, and sign the verdict.

       Your verdict must be founded entirely upon the evidence admitted and the law that I have

given to you in these instructions.

       Your verdict must be unanimous. Once you reach a unanimous verdict, the foreperson

should fill in, date, and sign the verdict form. The foreperson should then notify the bailiff, and

your deliberations will be complete. The foreperson will carry the completed verdict into the

courtroom and, after we have returned to the courtroom, hand it to the clerk when instructed to do

so.




Sources: Instruction No. 35, Doc. 463; Jury Instruction No. 30, ECF No. 3302, In re Syngenta AG
MIR 162 Corn Litig. (Kansas Class Trial), No. 14-md-2591-JWL (D. Kan. June 23, 2017); Jury
Instruction No. 32, ECF No. 111, Adamson v. Z D Express, Inc., No. 14-2385-JWL (D. Kan. Sept.
9, 2016) (Lungstrum, J.); Jury Instruction No. 44, ECF No. 447, Sprint Comm’cns Co. L.P. v. Time
Warner Cable, Inc., No. 11-2686-JWL (D. Kan. Mar. 3, 2017) (Lungstrum, J.); Jury Instruction
No. 33, ECF No. 2797, In re Urethane Antitrust Litig., No. 04-1616-JWL (D. Kan. Feb. 20, 2013)
(Lungstrum, J.).



                                                 21
      Case 2:13-cv-02586-JWL Document 549-1 Filed 03/09/20 Page 22 of 24




                           Proposed Final Jury Instruction No. 18:
                           No Outside Communications About Case

       During your deliberations, you must not communicate with or provide any information to

anyone by any means about this case. You may not use any electronic device or media, such as a

telephone, cell phone, smart phone, iPhone, Blackberry, computer, the internet, any internet

service, any text or instant messaging service, any internet chat room, blog, or website such as

Facebook, MySpace, LinkedIn, YouTube, Instagram, or Twitter, to communicate to anyone (or

the public at large) any information about this case or to conduct any research about this case until

I accept your verdict. In other words, you cannot talk to anyone on the phone, correspond with

anyone, or electronically communicate with anyone about this case. You may only discuss the case

in the jury room with your fellow jurors during deliberations. You must inform the court

immediately if you become aware of another juror’s violation of these instructions.

       You may not use these electronic means to investigate or communicate about the case

because it is important that you decide this case based solely on the evidence presented in this

courtroom. Information on the internet or available through social media might be wrong,

incomplete, or inaccurate. You are only permitted to discuss the case with your fellow jurors during

deliberations because they have seen and heard the same evidence you have. In our judicial system,

it is important that you are not influenced by anything or anyone outside of this courtroom; if you

were so influenced, your decision might be based on information known only by you and not your

fellow jurors or the parties in the case, and that would unfairly and adversely impact the judicial

process.

Sources: Instruction No. 36, Doc. 463; Jury Instruction No. 31, ECF No. 3302, In re Syngenta AG
MIR 162 Corn Litig. (Kansas Class Trial), No. 14-md-2591-JWL (D. Kan. June 23, 2017); Jury
Instruction No. 33, ECF No. 111, Adamson v. Z D Express, Inc., No. 14-2385-JWL (D. Kan. Sept.



                                                 22
      Case 2:13-cv-02586-JWL Document 549-1 Filed 03/09/20 Page 23 of 24




9, 2016) (Lungstrum, J.); Jury Instruction No. 45, ECF No. 447, Sprint Comm’cns Co. L.P. v. Time
Warner Cable, Inc., No., 11-2686-JWL (D. Kan. Mar. 3, 2017) (Lungstrum, J.).




                                              23
        Case 2:13-cv-02586-JWL Document 549-1 Filed 03/09/20 Page 24 of 24




                         Proposed Final Jury Instruction No. 19:
                      Communications With Court During Deliberations

        If it becomes necessary during your deliberations to communicate with me, please do so

by giving a note to the bailiff who, in turn, will pass the note along to me. The note must be signed

by your foreperson or by one or more of you. None of you should ever attempt to communicate

with me about the merits of the case in any way other than by a signed writing. I will not

communicate with any of you on any subject involving the merits of the case other than in writing,

or orally here in open court.

        You will note from the oath about to be taken by the bailiffs that they and all other persons

are forbidden from communicating with any of you about any subject involving the merits of the

case.

        Bear in mind also that you are never to reveal to any person how the jury stands numerically

or otherwise on the questions before you until after you have reached a unanimous verdict.




 _________________                                 _____________________________________
 Date                                              John W. Lungstrum
                                                   United States District Judge




Sources: Instruction No. 37, Doc. 463; Jury Instruction No. 32, ECF No. 3302, In re Syngenta AG
MIR 162 Corn Litig. (Kansas Class Trial), No. 14-md-2591-JWL (D. Kan. June 23, 2017); Jury
Instruction No. 34, ECF No. 111, Adamson v. Z D Express, Inc., No. 14-2385-JWL (D. Kan. Sept.
9, 2016) (Lungstrum, J.); Jury Instruction No. 46, ECF No. 447, Sprint Comm’cns Co. L.P. v. Time
Warner Cable, Inc., No. 11-2686-JWL (D. Kan. Mar. 3, 2017) (Lungstrum, J.); Jury Instruction
No. 34, ECF No. 2797, In re Urethane Antitrust Litig., No. 04-1616-JWL (D. Kan. Feb. 20, 2013)
(Lungstrum, J.).



                                                 24
